Title: From John Adams to Thomas Jefferson, 12 December 1816
From: Adams, John
To: Jefferson, Thomas



Dear Sir
Quincy Decr 12 1816

I return the Analysis of Dupuis with my thanks for the loan of it. It is but a feignt Miniature of the original.
I have read that original in twelve volumes, besides a 13th. of plates.
I have been a Lover and a Reader of Romances all my Life. From Don Quixotte and Gill Blas to the Scottish Chiefs and an hundred others.
For the last Year or two I have devoted myself to this kind of Study: and have read 15 Volumes of Grim, Seven Volumes of Tuckers Neddy Search and 12 Volumes of Dupuis besides a 13th of plates and Traceys Analysis, and 4. Volumes of Jesuitical History! Romances all! I have learned nothing of importance to me, for they have made no Change in my moral or religious Creed, which has for 50 or 60 Years been contained in four Short Words “Be just and good.” In this result they all agree with me.
I must acknowledge however, that I have found in Dupuis more Ideas that were new to me, than in all the others.
My Conclusions from all of them is Universal Tolleration.
Is there any Work extant so well calculated to discredit Corruptions and Impostures in Religion as Dupuis.
I am Sir, with Friendship, as of old
John Adams